PER CURIAM:
Defendant-Appellant GEICO General Insurance Co. (GEICO) appeals the district court’s denial of its Rule 50(b) motion for judgment as a matter of law after a jury returned a verdict in favor of Plaintiff-Appellee Daniel Diperna, as assignee of non-party Joseph Umberger, GEICO’s insured, on a claim for bad faith. See Fed. R. Civ. P. 50(b). GEICO claims that the evidence at trial did not establish an essential element of Diperna’s claim for bad faith.
We review the denial of a motion for judgment as a matter of law de novo. Gowski v. Peake, 682 F.3d 1299, 1310 (11th Cir. 2012) (per curiam). A court should render judgment as a matter of law when “a reasonable jury would not have a legally sufficient evidentiary basis to find for the party on that issue.” Fed. R. Civ. P. 50(a). The court should review the entire record, but “must draw all reasonable inferences in favor of the nonmoving party, and it may not make credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150, 120 S.Ct. 2097, 2110, 147 L.Ed.2d 105 (2000). Thus, the court “must disregard all evidence favorable to the moving party that the jury is not required to believe,” while giving credence to evidence favoring the movant that is “uncontradicted and unimpeached, at least to the extent that that evidence comes from disinterested witnesses.” Id. at 151, 120 S.Ct. at 2110 (internal quotation marks omitted)..
Taking the evidence in the light most favorable to Diperna, that evidence was sufficient to support the jury’s verdict finding bad faith on GEICO’s part. For that reason, we affirm the judgment of the district court.
AFFIRMED.